Citation Nr: 0616707	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  02-08 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for hypertensive 
vascular disease with renal insufficiency, currently 
evaluated as 30 percent disabling.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for defective vision in 
the left eye.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Johnson, Counsel



INTRODUCTION

The veteran served on active from January 1965 to January 
1968 and from August 1972 to August 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The veteran was scheduled for a personal hearing before a 
traveling Veterans Law Judge in June 2003; however, he failed 
to appear for the scheduled hearing.  He has not requested 
that the hearing be rescheduled.  Therefore, his request for 
such a hearing is considered withdrawn.  

The Board remanded the case in August 2003 for further 
development, and the case was returned to the Board in May 
2006.   


FINDINGS OF FACT

1.  In a written statement submitted in December 2005, prior 
to the promulgation of a decision in this appeal, the 
representative confirmed that the veteran desired to withdraw 
his appeal with respect to the issue of whether new and 
material evidence has been presented to reopen a claim for 
service connection for defective vision in the left eye.  

2.  The veteran's diastolic pressure is not predominately 110 
or more and his systolic pressure is not predominantly 200 or 
more.  

3.  The veteran's renal insufficiency has not resulted in 
constant albuminuria with some edema or a definite decrease 
in kidney function.  



CONCLUSIONS OF LAW

1.  The criteria for the veteran's withdrawal of a 
Substantive Appeal on the issue of whether new and material 
evidence has been received to reopen a claim for service 
connection for defective vision in the left eye have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).  

2.  The criteria for an evaluation in excess of 30 percent 
for hypertensive vascular disease with renal insufficiency 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7101; §§ 4.115a, 4.115b, 
Diagnostic Code 7502 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Claim to Reopen 

In September 1993, the veteran claimed service connection for 
residuals of left eye injury.  In a July 1994 rating 
decision, service connection for a left trimalar fracture as 
a residual of the service injury was granted with a 
noncompensable rating.  At that time, entitlement to service 
connection for defective vision in the left eye due to the 
service injury was denied.  Although the veteran has since 
perfected an appeal of a denial of his claim to reopen a 
claim for service connection for defective vision in the left 
eye, a July 2005 report of telephone contact with the veteran 
indicates that he was not seeking service connection for 
defective vision in the left eye and was actually seeking an 
increased rating for the left trimalar fracture.  In a 
December 2005 written statement, the veteran's representative 
confirmed that the veteran desired to withdraw his appeal 
with respect to the claim to reopen.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appellant or an appellant's 
authorized representative may withdraw a Substantive Appeal 
on the record at a hearing on appeal or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. § 
20.204 (2005).  In this case, the December 2005 written 
statement from the representative constitutes a valid 
withdrawal of the Substantive Appeal.  Consequently, there 
remains no allegation of error of fact or law for appellate 
consideration with respect to this matter.  Accordingly, the 
Board does not have jurisdiction to review the appeal with 
respect to this issue.  


II.  Increased Rating

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the veteran was provided VCAA 
notice, to include notice to submit any pertinent evidence in 
his possession, by correspondence mailed in March and August 
2004, well after the initial adjudication of the claim.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that an 
increased rating is not warranted.  Consequently, no 
effective date for an increased rating will be assigned, so 
the failure to provide notice with respect to this element of 
the claim was no more than harmless error.

With respect to the duty to assist, the record reflects that 
service medical records and all available post-service 
medical records pertaining to the veteran's claim have been 
obtained.  In addition, the veteran has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any outstanding, available 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the claim for 
an increased rating would have been different had complete 
VCAA notice been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  

Factual Background

Historically, it is noted that service connection for 
hypertension was granted in a July 1994 rating action with a 
10 percent evaluation.  

In April 2001, the veteran filed a claim for an increased 
evaluation for hypertensive vascular disease.  He stated that 
his condition had worsened over the years and warranted a 
higher rating.  

In this regard, the Board notes that treatment records dated 
from April 1999 to June 2001 essentially reflect diastolic 
blood pressure readings which ranged from 80 to 108.  
Systolic blood pressure readings ranged from 132 to 177.  

On VA examination in September 2001, the veteran's blood 
pressure readings were 151/80, lying and 130/87, standing.  
Laboratory studies showed that his creatinine level was 1.6.  
His urine was 2+ blood.  The diagnosis was hypertension with 
multiple medications for management and renal insufficiency 
and hematuria.  

On VA examination in August 2004, the veteran reported 
difficulty controlling his hypertension even with multiple 
medications.  His symptoms included dizziness and blurred 
vision.  Blood pressure readings were 151/83, sitting; 
153/76, lying, and 188/93, standing.  Laboratory testing 
showed that his creatinine level was 1.6, which was high.  
The diagnosis was hypertensive vascular disease, 
uncontrolled, and mild renal insufficiency more likely than 
not due to hypertensive vascular disease.  



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability. 
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Hypertensive vascular disease warrants a 20 percent rating if 
diastolic pressure is predominantly 110 or more, or systolic 
pressure is predominantly 200 or more.  A 40 percent 
evaluation is warranted if diastolic pressure is 
predominantly 120 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2005).  

Pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7507 (2005), 
arteriolar nephrosclerosis is rated according to the 
predominant symptoms as renal dysfunction, hypertension or 
heart disease.  If rated under the cardiovascular schedule, 
however, the percentage rating which would otherwise be 
assigned will be elevated to the next higher evaluation.  

Renal dysfunction with albumin constant or recurring with 
hyaline and granular casts or red blood cells; or transient 
or slight edema or hypertension that is at least 10 percent 
disabling under Diagnostic Code 7101, warrants a 30 percent 
rating.  Renal dysfunction with constant albuminuria with 
some edema; or definite decrease in kidney function; or 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101, warrants a 60 percent rating.  38 C.F.R. § 4.115a 
(2005).  

The veteran is currently assigned a rating of 30 percent 
under the foregoing criteria for rating renal dysfunction.  

The medical evidence demonstrates that the veteran's 
diastolic pressure is not predominately 110 or more and his 
systolic pressure is not predominantly 200 or more.  
Therefore, if rated solely on the basis of hypertension, the 
disability would not warrant more than a 20 percent rating.  
In accordance with Diagnostic Code 7507, the rating under 
Diagnostic Code 7101 would be elevated to the 30 percent 
level because of the associated renal insufficiency.    

Under the formula for rating renal impairment, the next 
higher evaluation of 60 percent is also not warranted.  There 
are no findings of constant albuminuria with edema, or a 
definite decrease in kidney function.  As noted above, 
hypertension would be rated no higher than 20 percent under 
Diagnostic Code 7101.  

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.

The Board has also considered whether the case should be 
forwarded to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran's 
hypertensive vascular disease with renal insufficiency has 
not necessitated frequent periods of hospitalization and that 
the manifestations of the disability are those contemplated 
by the schedular criteria.  There is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.  

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable to this claim.  See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  





ORDER

The appeal with respect to whether new and material evidence 
has been received to reopen a claim for service connection 
for defective vision in the left eye is dismissed.  

Entitlement to an increased rating for hypertensive vascular 
disease with renal insufficiency is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


